Citation Nr: 1543803	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for residuals of fractured ribs.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1976 to August 1976 and August 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In July 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the claims file.


FINDINGS OF FACT

1.  A September 1992 rating decision which is now final denied service connection for residuals of fractured ribs.

2.  A January 2004 rating decision which is now final denied reopening a claim for service connection for residuals of fractured ribs.

3.  Evidence submitted since the January 2004 decision denying service connection for residuals of fractured ribs does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 1992 and January 2004 rating decisions denying service connection for residuals of fractured ribs became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of fractured ribs has not been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2014).  

When a petition to reopen a claim for service connection is received, the notice must include the five elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  A March 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the petition to reopen the claim for service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and lay statements.  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 
38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the July 2015 Board hearing, the undersigned acting VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  See the Board hearing Transcript, pages 8, 9, and 14.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2014).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

A claim for service connection for residuals of fractured ribs was first considered and denied by the RO in a September 1992 rating decision.  The RO denied the claim on the basis that there was no evidence of a current disability, and no nexus to active duty service.  The Veteran initiated an appeal of the rating decision, but he withdrew his claim in October 1992, prior to filing a formal appeal.  Thus, the September 1992 rating decision became final.  38 C.F.R. § 20.1103.  

The Veteran sought to reopen his claim in October 2003.  A January 2004 rating decision denied reopening the claim on the basis that there was no new and material evidence as there was no evidence that showed evidence of a current disability subject to service connection.  The Veteran did not appeal the January 2004 rating decision and no new and material evidence was submitted within one year of the decision.  Accordingly, the January 2004 rating decision became final.  38 C.F.R. § 20.1103.  

Prior to the January 2004 rating decision, the evidence of record consisted of the Veteran's testimony that he fractured his ribs in service and continues to experience pain, and medical treatment evidence that did not contain complaints, treatment, or diagnoses of any fractured rib residuals.  

The Board concludes that reopening is not warranted for the claim for service connection for residuals of fractured ribs.  The evidence received since the January 2004 rating decision includes the Veteran's statements and hearing testimony, in which he continues to assert that he experiences rib pain, and VA outpatient treatment records, x-ray findings, and examinations which fail to show a current diagnosis of any residuals of fractured ribs.  Specifically, an April 2009 x-ray of the back and ribs found no evidence of fracture.  VA treatment records dated between May 2005 and February 2008 are silent for complaints, treatment, or diagnoses of any rib problems.  A May 2014 VA examination of the back stated, "the claimant's posture is forward flexed.  This is due to Low back pain.  The claimant's gait is antalgic.  This is due to Low back pain.  There are contributing factors of pain, weakness, fatigability and/or incoordination and there is additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time."  Although this evidence is new, it is not material.  The evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim, in that it does not relate a current disability to service.  To the contrary, the x-ray findings did not show any residuals of a rib injury, and the May 2014 examination report concludes that the Veteran's current pain and antalgic gait are attributed to his service-connected back disability.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).

For these reasons, the Board finds that new and material evidence to reopen service connection for residuals of fractured ribs has not been received subsequent to the last final RO decision in January 2004.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claim for service connection for residuals of fractured ribs is not reopened.  38 C.F.R. § 3.156(a). 


ORDER

The petition to reopen the claim of service connection for residuals of fractured ribs is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


